                                          Case 5:18-cv-01397-LHK Document 45 Filed 08/08/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     J.V.,                                                Case No. 18-CV-01397-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiff,                          ORDER CONTINUING CASE
                                                                                              MANAGEMENT CONFERENCE;
                                  14                v.                                        REFERRING PARTIES TO PRIVATE
                                                                                              MEDIATION
                                  15     JARRYD HAYNE,
                                  16                      Defendant.

                                  17

                                  18             The Court REFERS the parties to private mediation with a deadline of October 15, 2019.

                                  19   The parties SHALL FILE a joint settlement status update by October 18, 2019. The Court hereby

                                  20   CONTINUES the August 14, 2019 case management conference to December 11, 2019, at 2:00

                                  21   p.m.

                                  22             The parties shall be limited to 3 motions in limine per side of no more than 3 pages each.

                                  23   Oppositions to the motions in limine shall also be limited to 3 pages each. No replies are

                                  24   permitted.

                                  25   IT IS SO ORDERED.

                                  26   Dated: August 8, 2019

                                  27                                                      1
                                  28   Case No. 18-CV-01397-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE; REFERRING PARTIES TO PRIVATE
                                       MEDIATION
                                          Case 5:18-cv-01397-LHK Document 45 Filed 08/08/19 Page 2 of 2




                                   1                                         ______________________________________
                                                                             LUCY H. KOH
                                   2                                         United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                          2
                                  28   Case No. 18-CV-01397-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE; REFERRING PARTIES TO PRIVATE
                                       MEDIATION
